Title: From Thomas Jefferson to George Jefferson, 11 April 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington Apr. 11. 06.
                        
                        Genl. Stevens of New York has shipped from thence to your address two quarter casks of Sicilian Madeira. one
                            of these is for myself: the other for Nathaniel Gordon of Orange. should he call for one therefore be so good as to
                            deliver it to his order. should he not call for it before an opportunity occurs of sending them to Milton, let them go
                            there. I omitted to desire Genl. Stevens to have them double cased, without which the boatmen are certain to adulterate
                            them. will you be so good as to have them put into either an outer cask or box before they go off. Congress will rise
                            about the 21st. Accept affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. They are shipped by the schooner Weymouth, capt Weymouth.
                        
                    